Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 16/413073.  Claims 1-15 are currently pending in this application.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by BAUMULLER (2010/0190595).



Regarding Claim 2, BAUMULLER teaches wherein a pivot arm (5) movement from the first pivot arm position to the second pivot arm position is in an axial direction [0069]-[0072].

Regarding Claim 3, BAUMULLER teaches wherein the torsion spring (9) is compressed by movement of the pivot arm (5) from the first pivot arm position to the second pivot arm position.

Regarding Claim 4, BAUMULLER teaches further comprising a bushing (4) disposed between the shaft (3) and pivot arm (5).



Regarding Claim 6, BAUMULLER teaches wherein the first axial member (13) extends in an axial direction parallel to the shaft (3).

Regarding Claim 7, BAUMULLER teaches wherein the pivot arm pivot axis A-A (E) is offset and parallel to a pulley rotational axis B-B (X).

Regarding Claim 8, BAUMULLER teaches A tensioner comprising: a base (8) having a shaft (3) and having a base projecting portion (15); a pivot arm (5) pivotally engaged with the shaft (3) about a pivot axis A-A (E); a torsion spring (9) disposed between the base (8) and the pivot arm (5), the torsion spring (9) in a compressed state; a pulley (7) journalled to the pivot arm (5); an axial member (13) extending from the pivot arm (5), the axial member (13) comprising a radially projecting portion (13) adjacent to a radially receding portion (14); and the base projecting portion (15) engaging the radially projecting portion (13) in a first pivot arm position and the radially receding portion (14) cooperating with the base projecting portion (15) in a second pivot arm position, the first pivot arm position is axially displaced from the second pivot arm position [0069]-[0072](Figs. 2, 3).



Regarding Claim 10, BAUMULLER teaches A tensioner comprising: a base (8); a pivot arm (5) pivotally engaged with the base (8); a torsion spring (9) disposed between the pivot arm (5) and the base (8); the base (8) comprising a base member (15) selectively engagable with a pivot arm member (13); the pivot arm member (13) selectively engaged with the base member (15) or disengaged from the base member (15) according to an axial position of the pivot arm (5).

Regarding Claim 11, BAUMULLER teaches wherein the torsion spring (9) is in compression.

Regarding Claim 12, BAUMULLER teaches wherein a pulley rotation axis B-B (X) is offset from a pivot axis A-A (E).

Regarding Claim 13, BAUMULLER teaches wherein the base member (15) projects radially from a pivot axis A-A (E).

Regarding Claim 14, BAUMULLER teaches further comprising a pulley (7) journalled to the pivot arm (5).



The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654